Citation Nr: 0928501	
Decision Date: 07/30/09    Archive Date: 08/04/09

DOCKET NO.  04-16 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

Entitlement to a disability rating in excess of 50 percent 
for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Gina E. Fenice, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to June 1972 
and from October 1990 to April 1991.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  In May 2004, the Veteran was afforded a hearing 
before a Decision Review Officer at the RO.

When this case was previously before the Board in September 
2007, it was remanded for further development.  It has since 
returned to the Board for further appellate action.


FINDING OF FACT

The Veteran's PTSD is productive of social and occupational 
impairment that more nearly approximates total impairment 
than deficiencies in most areas.


CONCLUSION OF LAW

The criteria for a 100 percent disability rating for PTSD 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.1, 4.7, 4.130, Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the Veteran has 
been provided all required notice, to include notice 
pertaining to the effective-date element of his claim.  In 
addition, the evidence of record is sufficient to establish 
his entitlement to the maximum schedular disability rating 
for his PTSD.  Therefore, no further development is required 
under 38 U.S.C.A. §§ 5103, 5103A (West 2002) or 38 C.F.R. § 
3.159 (2008).


Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (2008).

PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411, 
which provides that a 50 percent disability rating is 
warranted for PTSD when there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing effective work and social relationships.

A 50 percent disability rating is warranted for PTSD when 
there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattended affect, circumstantial, circumlocutory, or 
stereotyped speech, panic attacks more than once a week, 
difficulty in understanding complex commands, impairment of 
short and long term memory, impaired judgment, impaired 
abstract thinking, disturbances of motivation and mood, 
difficulty in establishing and maintaining effective work and 
social relationships.

A 70 percent disability rating is warranted for PTSD when 
there is occupational and social impairment with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships.

A 100 percent rating is warranted for PTSD when there is 
total occupational and social impairment due to such symptoms 
as gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation or own name.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21.

Additionally, when there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 4.3
.


Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the Veteran's 
service-connected PTSD.  The Board has found nothing in the 
historical record which would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and 
findings pertaining to this disability.  In this regard the 
Board notes that where entitlement to compensation has 
already been established and an increase in the disability is 
at issue, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The Veteran was granted service connection for PTSD in a 
February 1995 rating decision.  The disability was assigned a 
10 percent rating at that time.  In a November 1998 rating 
decision, the disability rating was increased to 50 percent.  
The Veteran filed the instant claim for an increased rating 
in April 2003.

The Veteran contends that a disability rating higher than 50 
percent is warranted for PTSD.  After carefully reviewing the 
evidence of record, the Board concludes that the impairment 
from the veteran's PTSD more nearly approximates the total 
impairment required for a 100 percent disability rating than 
the deficiencies in most areas contemplated by a 70 percent 
disability rating.

In response to his claim for an increase, the Veteran was 
afforded a VA examination in October 2003.  The Veteran told 
the examiner that he did not go anywhere, did not have a job, 
did not get along with people, and that his children were 
scared of him because of his anger.  The examiner noted that 
the Veteran seemed to be emotionally estranged from his wife.  
In attempting to discuss the Veteran's symptoms, the examiner 
found that the Veteran was difficult and not cooperative.  
The Veteran gave an unclear history of nightmares, 
reexperiencing, and avoidance.  The Veteran also reported 
that he was estranged from his family, had difficulty 
sleeping, and was prone to anger outbursts.  Upon mental 
status examination, the examiner found gross non-physiologic 
tremors at times, and that the Veteran's underlying mood 
appeared to be normal and his affect appeared to be rich and 
full of range.  The examiner noted that PTSD could not be 
diagnosed because of the lack of adequate symptomatology and 
found that the Veteran's responses were inconsistent and out 
of proportion to other findings.

Due to the inconsistent results of this examination, the 
Veteran was afforded another VA examination in November 2008.  
Upon examination, the Veteran became overwhelmed with emotion 
and very choked up when asked to describe some in service 
stressors from the Vietnam War.  The Veteran reported current 
symptoms of flashbacks, recurrent nightmares, mood 
irritability, chronic anger, helplessness and hopelessness, 
suicidal ideation, recurrent and intrusive recollections of 
the war, exaggerated startle, social isolation, difficulty 
concentrating, and hypervigilance.  He also indicated that he 
and his wife rarely speak to each other, that he has 
diminished interest in activities and that he is estranged 
from others.  The examiner found that the Veteran's 
psychiatric condition has caused him significant social and 
industrial impairment.  The examiner elaborated that the 
Veteran's PTSD symptoms had a very significant effect on his 
employment functioning and render him unemployable, noting 
that the Veteran had a history of easily getting in to 
altercations and easily becoming angry.

A mental status examination revealed that the Veteran's 
affect was broad-at times it was irritable, and at other 
times he was almost tearful.  He was alert and oriented to 
person, place, situation, and date.  The Veteran also 
indicated that he experienced auditory hallucinations.  The 
examiner concluded that the Veteran's psychiatric condition 
renders him unemployable, and assigned a Global Assessment of 
Functioning (GAF) score of 51.  

VA outpatient treatment records indicate that the Veteran has 
been seen on a continuous basis for his PTSD.  In October 
2004, it was noted that the Veteran was in a fight with his 
wife.  In March 2006, the Veteran reported that he continued 
to have nightmares, but that his problems with nightmares and 
his lack of concentration were improving.  An October 2006 
entry reveals that the Veteran was "not doing well" with 
his PTSD and that his wife moved out temporarily.  In March 
2007, the Veteran indicated that he had to sleep in a 
separate bed due to disturbed sleep and that his irritability 
had prevented him from being gainfully employed.

Various statements from the Veteran, including his May 2004 
hearing testimony reflect severe PTSD symptomatology, 
including avoidance, isolation, anger, difficulty sleeping, 
and reliving his Vietnam experiences.  An April 2003 
statement from the Veteran's wife reveals that she had been 
married to the Veteran for 6 years, and during that time they 
had separated about 10 times because of the Veteran's mood 
swings, hatefulness, and threatening behavior.  She wrote 
that the Veteran had night sweats and shaking spells in his 
sleep.  Also, she noted that the Veteran had accused her of 
putting him in the hospital and trying to have him committed.  
She additionally reported that the Veteran was withdrawn from 
everyone and did not talk to his older children.

The Board acknowledges that the medical evidence of record 
does not reflect that the Veteran experiences all of the 
symptoms associated with the maximum schedular rating.  
Specifically, the record does not show that he has persistent 
delusions or hallucinations, exhibits grossly inappropriate 
behavior, is disoriented to time or place, or is 
intermittently unable to perform the activities of daily 
living.  However, the Court has held that the symptoms 
enumerated under the schedule for rating mental disorders are 
not intended to constitute an exhaustive list, but rather are 
to serve as examples of the type and degree of the symptoms, 
or their effects, that would justify a particular disability 
rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

In determining that the Veteran's PTSD warrants a 100 percent 
disability rating, the Board has considered the Global 
Assessment of Functioning (GAF) scores assigned for the 
Veteran.  GAF scores are based on a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health- illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the 
American Psychiatric Association's DIAGNOSTIC AND STATISTICAL 
MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32.  
Scores ranging from 51 to 60 reflect moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  The Board notes that while the Veteran was 
assigned a GAF score of 51 in November 2008, GAF scores do 
not correlate to any specific rating.  The examiner 
specifically stated that the Veteran's PTSD rendered him 
unemployable and the record indicates severe social 
impairment.  These findings are consistent with the Board's 
decision to grant a 100 percent rating.  

In sum, the evidence of record contains a medical opinion 
evidencing that the Veteran is unemployable due to his PTSD, 
and the record also reflects that the Veteran experiences 
severe social impairment with difficulty maintaining most 
relationships, including with his own wife and family.  Thus, 
the evidence shows that the Veteran's PTSD is productive of 
occupational and social impairment that more nearly 
approximates the total impairment contemplated by the 
criteria for a 100 percent disability rating than the lesser 
impairment contemplated by a 70 percent rating.  Accordingly, 
the Veteran is entitled to a 100 percent schedular rating for 
his service-connected PTSD.


ORDER

A 100 percent disability rating for PTSD is granted, subject 
to the criteria applicable to the payment of monetary 
benefits.




____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


